         Case 1:18-cv-12105-LTS Document 66 Filed 09/13/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
Civil Action No.
1:18-cv-12105-LTS


                             FACULTY, ALUMNI, and
                STUDENTS OPPOSED TO RACIAL PREFERENCES, ET. AL.

                                           Plaintiffs


                                               v.


                             HARVARD LAW REVIEW ET. AL.
                                      Defendant


                           CLOSING ORDER DISMISSING CASE
SOROKIN, D.J.
       In accordance with the Court’s Order (CM/ECF No. 64) dated August 8, 2019, allowing

Defendants’ motions to dismiss, this case is hereby dismissed and closed.



SO ORDERED.




                                                    /s/ Leo T. Sorokin
                                                    UNITED STATES DISTRICT COURT


September 13, 2019
